DETAILED ACTION
This action is in response to the amendment dated 5/19/2022.  Claims 1, 4, 5, 8, 16 and 18 are currently amended.  Claims 2, 3, 6, 7, 9 and 14 have been canceled.  No claims are newly added.  Presently, claims 1, 4, 5, 8, 10-13 and 15-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the Rejections Under 35 U.S.C. 102 and 103 section on page 10 of the response filed 5/19/2022, with respect to the rejections of claims 1, 4, 5, 8, 13, 16 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Potter et al. (US 9611946) and the rejections of claims 18-20 under 35 U.S.C. 103 as being unpatentable over Potter et al. (US 9611946) in view of Mueller (US 2653791) have been fully considered and are persuasive.  It is considered that the amendments to the claims in the amendment dated 5/19/2022 overcomes the rejections of record as provided in the Office action dated 2/22/2022.  The rejections of claims 1, 4, 5, 8, 13, 16 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Potter et al. (US 9611946) and the rejections of claims 18-20 under 35 U.S.C. 103 as being unpatentable over Potter et al. (US 9611946) in view of Mueller (US 2653791) as provided in the Office action dated 2/22/2022 has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 112(b) and 35 U.S.C. 112(d) with regards to the amended claim 1.  It is considered that the amendment to claim 1 to depend from claim 10, as provided in the amendment dated 5/19/2022, raises issues under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) (see below).  

Since new grounds of rejection were necessitated by applicant’s amendment, the instant Office action is made final.

Drawings
The drawings were received on 1/5/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a first fluid passageway” in lines 23-24.  Claim 1 depends from claim 10.  Claim 10 recites the limitation “a first fluid passageway” in line 40.  Does the recitation of “a first fluid passageway” in claim 1 refer to the same structural element as the recitation of “a first fluid passageway” in claim 10?  Does the recitation of “a first fluid passageway” in claim 1 refer to a different structural element than the recitation of “a first fluid passageway” in claim 10?  It appears that the recitation of “a first fluid passageway” in claim 1 refers to the same structural element as the recitation of “a first fluid passageway” in claim 10.  Further, it is considered that the recitation of “a first fluid passageway” in claim 1 should be “the first fluid passageway”.
Claim 1 recites the limitation “a second fluid passageway” in line 26.  Claim 1 depends from claim 10.  Claim 10 recites the limitation “a second fluid passageway” in line 42.  Does the recitation of “a second fluid passageway” in claim 1 refer to the same structural element as the recitation of “a second fluid passageway” in claim 10?  Does the recitation of “a second fluid passageway” in claim 1 refer to a different structural element than the recitation of “a second fluid passageway” in claim 10?  It appears that the recitation of “a second fluid passageway” in claim 1 refers to the same structural element as the recitation of “a second fluid passageway” in claim 10.  Further, it is considered that the recitation of “a second fluid passageway” in claim 1 should be “the second fluid passageway”.
Claim 1 recites the limitation “a third fluid passageway” in line 28.  Claim 1 depends from claim 10.  Claim 10 recites the limitation “a third fluid passageway” in lines 46-47.  Does the recitation of “a third fluid passageway” in claim 1 refer to the same structural element as the recitation of “a third fluid passageway” in claim 10?  Does the recitation of “a third fluid passageway” in claim 1 refer to a different structural element than the recitation of “a third fluid passageway” in claim 10?  It appears that the recitation of “a third fluid passageway” in claim 1 refers to the same structural element as the recitation of “a third fluid passageway” in claim 10.  Further, it is considered that the recitation of “a third fluid passageway” in claim 1 should be “the third fluid passageway”.
Claim 1 recites the limitation “an axial fluid opening” in lines 29-30.  Claim 1 depends from claim 10.  Claim 10 recites the limitation “an axial fluid opening” in line 48.  Does the recitation of “an axial fluid opening” in claim 1 refer to the same structural element as the recitation of “an axial fluid opening” in claim 10?  Does the recitation of “an axial fluid opening” in claim 1 refer to a different structural element than the recitation of “an axial fluid opening” in claim 10?  It appears that the recitation of “an axial fluid opening” in claim 1 refers to the same structural element as the recitation of “an axial fluid opening” in claim 10.  Further, it is considered that the recitation of “an axial fluid opening” in claim 1 should be “the axial fluid opening”.
Claim 1 recites the limitation “an axial end wall” in line 30.  Claim 1 depends from claim 10.  Claim 10 recites the limitation “an axial end wall” in line 49.  Does the recitation of “an axial end wall” in claim 1 refer to the same structural element as the recitation of “an axial end wall” in claim 10?  Does the recitation of “an axial end wall” in claim 1 refer to a different structural element than the recitation of “an axial end wall” in claim 10?  It appears that the recitation of “an axial end wall” in claim 1 refers to the same structural element as the recitation of “an axial end wall” in claim 10.  Further, it is considered that the recitation of “an axial end wall” in claim 1 should be “the axial end wall”.
Claim 1 recites the limitation “a first one of the circumferential fluid openings of the first tier” in lines 31-32.  Claim 1 depends from claim 10.  Claim 10 recites the limitation “a first circumferential fluid opening of the first tier” in line 28.  Does the recitation of “a first one of the circumferential fluid openings of the first tier” in claim 1 refer to the same structural element as the recitation of “a first circumferential fluid opening of the first tier” in claim 10?  Does the recitation of “a first one of the circumferential fluid openings of the first tier” in claim 1 refer to a different structural element than the recitation of “a first circumferential fluid opening of the first tier” in claim 10?  It appears that the recitation of “a first one of the circumferential fluid openings of the first tier” in claim 1 refers to the same structural element as the recitation of “a first circumferential fluid opening of the first tier” in claim 10.  
Claim 1 recites the limitation “a first one of the circumferential fluid openings of the second tier” in lines 32-33.  Claim 1 depends from claim 10.  Claim 10 recites the limitation “a first circumferential fluid opening of the second tier” in lines 34-35.  Does the recitation of “a first one of the circumferential fluid openings of the second tier” in claim 1 refer to the same structural element as the recitation of “a first circumferential fluid opening of the second tier” in claim 10?  Does the recitation of “a first one of the circumferential fluid openings of the second tier” in claim 1 refer to a different structural element than the recitation of “a first circumferential fluid opening of the second tier” in claim 10?  It appears that the recitation of “a first one of the circumferential fluid openings of the second tier” in claim 1 refers to the same structural element as the recitation of “a first circumferential fluid opening of the second tier” in claim 10.  
Claim 1 recites the limitation “a fifth one of the circumferential fluid openings of the second tier” in lines 36-37.  Claim 1 depends from claim 10.  Claim 10 recites the limitation “a fifth circumferential fluid opening of the second tier” in lines 38-39.  Does the recitation of “a fifth one of the circumferential fluid openings of the second tier” in claim 1 refer to the same structural element as the recitation of “a fifth circumferential fluid opening of the second tier” in claim 10?  Does the recitation of “a fifth one of the circumferential fluid openings of the second tier” in claim 1 refer to a different structural element than the recitation of “a fifth circumferential fluid opening of the second tier” in claim 10?  It appears that the recitation of “a fifth one of the circumferential fluid openings of the second tier” in claim 1 refers to the same structural element as the recitation of “a fifth circumferential fluid opening of the second tier” in claim 10.  
Clarification and appropriate correction is requested.

Claim 1 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 1 recites the limitation “wherein the plurality of fluid passageways include a first fluid passageway fluidly coupling at least one of the circumferential fluid openings of the first tier to at least one of the circumferential fluid openings of the second tier, a second fluid passageway fluidly coupling at least one of the circumferential fluid openings of the first tier to at least one of the circumferential Serial No.: 17/141,315Page 2 of 11Attorney Docket No.: H-IP20070013US2 (244899) fluid openings of the second tier, and a third fluid passageway fluidly coupling at least one of the circumferential fluid openings of the second tier to an axial fluid opening of the plurality of the fluid openings formed through an axial end wall of the rotary component, wherein the first fluid passageway fluidly couples a first one of the circumferential fluid openings of the first tier to a first one of the circumferential fluid openings of the second tier, wherein the second fluid passageway fluidly couples second and third ones of the circumferential fluid openings of the first tier to second, third, and fourth ones of the circumferential fluid openings of the second tier, and the third fluid passageway fluidly couples a fifth one of the circumferential fluid openings of the second tier to the axial fluid opening” in lines 23-38.  Claim 1 depends from claim 10.  
Claim 10 recites “wherein the plurality of fluid passageways include a first fluid passageway fluidly coupled to each of the first circumferential fluid opening of the first tier and the first circumferential fluid opening of the second tier, a second fluid passageway fluidly coupled to each of the second circumferential fluid opening of the first tier, the third circumferential fluid opening of the first tier, the second circumferential fluid opening of the second tier, the third circumferential fluid opening of the second tier, and the fourth circumferential fluid opening of the second tier, and a third fluid passageway fluidly coupled to each of the fifth circumferential fluid opening of the second tier and an axial fluid opening of the plurality of the fluid openings formed through an axial end wall of the rotary component” in lines 40-49.
It is unclear as to how the recitations of claim 1 further limit the subject matter of claim 10.  
It appears that claim 1 reiterates the limitations from claim 10 relating to “the first fluid passageway”. Claim 1 recites “the first fluid passageway fluidly couples a first one of the circumferential fluid openings of the first tier to a first one of the circumferential fluid openings of the second tier” in lines 31-33.  Claim 10 recites “a first fluid passageway fluidly coupled to each of the first circumferential fluid opening of the first tier and the first circumferential fluid opening of the second tier” in lines 40-42.  
It appears that claim 1 reiterates the limitations from claim 10 relating to “the second fluid passageway”.  Claim 1 recites “the second fluid passageway fluidly couples second and third ones of the circumferential fluid openings of the first tier to second, third, and fourth ones of the circumferential fluid openings of the second tier” in lines 33-36.  Claim 10 recites “a second fluid passageway fluidly coupled to each of the second circumferential fluid opening of the first tier, the third circumferential fluid opening of the first tier, the second circumferential fluid opening of the second tier, the third circumferential fluid opening of the second tier, and the fourth circumferential fluid opening of the second tier” in lines 42-46.
It appears that claim 1 reiterates the limitations from claim 10 relating to “the third fluid passageway”.  Claim 1 recites “the third fluid passageway fluidly couples a fifth one of the circumferential fluid openings of the second tier to the axial fluid opening” in lines 36-38.  Claim 10 recites “a third fluid passageway fluidly coupled to each of the fifth circumferential fluid opening of the second tier and an axial fluid opening of the plurality of the fluid openings formed through an axial end wall of the rotary component” in lines 46-49. 
Therefore, it is considered that the limitations of claim 1 do not further limit the subject matter of claim 10 wherein claim 1 depends from claim 10.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 4, 5, 8, 10-13 and 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the prior art of record does not disclose or suggest wherein the circumferential wall of the rotary component is divided into five equal circumferential segments including a first circumferential segment, a second circumferential segment, a third circumferential segment, a fourth circumferential segment, and a fifth circumferential segment when progressing in a first circumferential direction, wherein the first plurality of the circumferential fluid openings includes a first circumferential fluid opening of the first tier formed within the first circumferential segment, a second circumferential fluid opening of the first tier formed within the second circumferential segment, and a third circumferential fluid opening of the first tier formed within the fourth Serial No.: 17/141,315Page 5 of 11Attorney Docket No.: H-IP20070013US2 (244899) circumferential segment, and wherein the second plurality of the circumferential fluid openings includes a first circumferential fluid opening of the second tier formed within the first circumferential segment, a second circumferential fluid opening of the second tier formed within the second circumferential segment, a third circumferential fluid opening of the second tier formed within the third circumferential segment, a fourth circumferential fluid opening of the second tier formed within the fourth circumferential segment, and a fifth circumferential fluid opening of the second tier formed within the fifth circumferential segment, and wherein the plurality of fluid passageways include a first fluid passageway fluidly coupled to each of the first circumferential fluid opening of the first tier and the first circumferential fluid opening of the second tier, a second fluid passageway fluidly coupled to each of the second circumferential fluid opening of the first tier, the third circumferential fluid opening of the first tier, the second circumferential fluid opening of the second tier, the third circumferential fluid opening of the second tier, and the fourth circumferential fluid opening of the second tier, and a third fluid passageway fluidly coupled to each of the fifth circumferential fluid opening of the second tier and an axial fluid opening of the plurality of the fluid openings formed through an axial end wall of the rotary component in combination with the other limitations of the claim.
Claims 4, 5, 8, 11-13 and 16-20 depend from claim 10, either directly or indirectly, and, therefore, are allowable for containing the allowable subject matter of claim 10.
Regarding claim 15, the prior art of record does not disclose or suggest wherein the five of the fluid ports includes a first inlet port, a second inlet port, a first outlet port, a second outlet port, and a third outlet port, wherein a first mode of operation of the rotary valve includes the first inlet port fluidly coupled to the first outlet port and the second inlet port fluidly coupled to the second outlet port, a second mode of operation of the rotary valve includes the first inlet port and the second inlet port both fluidly coupled to the first outlet port, a third mode of operation of the rotary valve includes the first inlet port and the second inlet port both fluidly coupled to the second outlet port, and a fourth mode of operation of the rotary valve includes the first inlet port fluidly coupled to the third outlet port and the second inlet port fluidly coupled to the second outlet port in combination with the other limitations of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753      

/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753